CAUSE NO. 2008-CI-00027


FIDELITY NATIONAL TITLE INSURANCE
                                                      in the COURT OF APPEALS
COMPANY , SUCCESSOR BY MERGER
LAWYERS TITLE INSURANCE CORPORATION
        Plaintijf

vs.



DAVID MEDRANO and CELINE
HINOJOSA,
        Defendants
                                                                   FOURTH COURT OF
                                                                   APPEALS DISTRICT
vs.

BARCLAYS CAPITAL REAL ESTATE INC.
d/b/a HOMEQ, as Servicing Agent for
DUETSCHE BNK NATIONAL TRUST
COMPANY AS TRUSTEE                                                 BEXAR COUNTY. TEXAS
        Third Party Defendants



                                       Docketing Statement


         My name is David Medrano. I am the appellant                                            o

         Address: 3500 Orkney Ave San Antonio, Texas 78223                                       a
                                                                                             •;•?.-
          Phone 210-364-4646                                                                 •       •••.

         No Fax number
          Email: dinedrano 1@,ao 1.com


       My notice of appeal was filed with the trial court on Dec 23, 2014

       The trial was in held in the District Court 37th JUDICIAL DISTRICT Bexar County,
         Texas. The Judge was the Honorable Judge Richard Price 285th The Judgment was
         signed on September 25, 2014

         I filed a Findings of Fact and Conclusion of Law on October, 14, 2014.
         Furthermore, I filed a motion for a new trial on November 13. 2014 and the motion
         was denied on November 25. 2014.


      This appeal will be taken and reviewed in the
        Fourth Court of Appeals
        Cadena-Reeves Justice Center
        300 Dolorosa, Ste. #3200
        San Antonio, Texas 78205-3037